 IN THEMATTER OF MACK-INTERNATIONAL MOTOR TRIICK CORPORATIONandAMALGAMATED LOCAL 259, UNITED AUTOMOBILE WORKERS OFAMERICA, C. I. 0.Case No. R-2457.-Decided April 28, 1941Jurisdiction:motor truck selling and servicing industry.Investigation and Certification of Representatives:existence of questions: con-flicting claims of rival representatives; elections necessary.Units Appropriate for Collective Bargaining:separate' units comprising theservice employees at each of six plants of the Company, including machinistsand their helpers, mechanics and their helpers, parts men, welders, black-smiths and their helpers, woodworkers, painters and their helpers, metalmen,porters,drivers, demonstrators, electricians, fendermen, shop clerks, main-tenance mechanics, and watchmen, but excluding supervisors, office employees,salesmen, executives, directors, superintendents, and foremen.Mr. Richard J. Hickey,for the Board.Chadbourne,Wallace, Parke cfi WhitesidebyMr. Horace G. Hitch-cock,of New York City, for the Company.Mr. Alexander E. Racolin,of New York City, for the C. I. 0.Mr. J. HopkinsonandMr. C. A. Holmes,of New York City, forthe A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn February 27, 1941, Amalgamated Local 259, United Automo-bileWorkers of America, C. I. 0.,1 herein called the C. I. 0., filedwith the Regional Director for the Second Region (New York City)a petition, and on March 4, 1941, and on April 3, 1941, amended peti-tions, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Mack-International MotorTruck Corporation, New York City, herein called the Company,2 andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) bf the National Labor Relations Act, 49 Stat.iFormal papers upon which the name of the petitioning union appeared incorrectly wereamended at the hearing.2 The name of the Company appears erroneously on the petition and other formal papers.31 N. L.R. B., No. 66.424 MACK-INTERNATIONAL MOTOR TRUCK CORPORATION425449, herein called the Act.On March '28, 1941, the National LaborRelations Board, 'herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due 'notice.On March 29, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the C. I. 0.,and Automobile Lodge No. 447, International Association of Machin-ists,herein called the A. F. of L., a labor organization claiming torepresent employees directly affected by the investigation.3Pursuantto notice, a hearing was held on April 4,' 1941, at New York City,before James C. Paradise, the Trial Examiner duly designated bythe Chief Trial Examiner.The Company was represented, by coun-sel,, and the unions by their` respective representatives. , All partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted. ' The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMack-InternationalMotor Truck Corporation is engaged in thesale and servicing of motor trucks, the servicing of motor busses, andthe sale of parts for motor trucks and busses.The Company oper-ates six plants consisting of sales offices and service departments 'inthe Boroughs of Bronx, Brooklyn, Manhattan, and Queens (New YorkCity), atWhite Plains, New York, andatMineola,New York. Inconjunction with its Queens plant, the Company operates a machineshop and a shop for the building and painting of bodies at LongIsland City.These six plants are the sole branches maintained bythe Company in the metropolitanareaof New York City for thesale, servicing, and distribution of automobile trucks manufacturedby Mack Manufacturing Corporation, an affiliated corporation, atitsAllentown, Pennsylvania, plant.During the year 1940 new trucks valuedin excessof $100,000 werereceived from Allentown, Pennsylvania, and servicedand sold at$ Service of notice of the hearing was made upon International Association of Machinists,District#15, bargaining agent for the A. F. of L. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach of the Company's six plants described above.Such work con-stituted about 2 per cent of the work of the service department duringthat year.During the same year in connection with its service de-partment each plant used parts valued in excess of $10,000 which werebrought into the State from New Jersey.The repair and replace-ment of parts of trucks and motor busses owned by customers of theCompany constitute the major part of the.work of the service depart-ments.For the most part customers of the Company are locatedwithin the State of New York. Some work was done in emergencieson trucks and motor-busses, passing through the State of New York,which were owned outside the State. Other work is done ontrucks and motor busses owned by customers in the State of NewYork who use such trucks and motor busses in interstate transporta-tion.It' is estimated that less than 5 per cent of the total work ofservicing trucks 'and busses at each plant related to service work doneon trucks and busses which came from without the State.In addition to the servicing of trucks and busses in the Queensplant, the machine shop is engaged in work on contract for customers,some of which are located outside the State of New York. In the'year 1940 the volume of such business amounted to more than $10,000,which constituted about 21/2 per cent of the total volume of work doneat, the shop.About 10 per cent of the raw materials used at its shopfor the building and painting of bodies, which amounted to about$10,000, were received from outside the State of New York.II.THE ORGANIZATIONS INVOLVEDAmalgamated Local 259, United Automobile Workers of America,isa labor organization affiliated with the Congress of IndustrialOrganizations.Automobile Lodge No. 447, International Association of Machinists,isa labor organization affiliated with the American Federation ofLabor.These organizations admit to membership service employees at thesix plants of the Company described in Section I.III.THE QUESTIONSCONCERNINGREPRESENTATIONThe C. I. O. requested the Company to bargain with it for serviceemployees at the Company's Queens plant.The Companywas con-fronted with a conflicting claim of the A. F. of L. and refused tobargain with the C. I. O. until it should be certified by the Board.Although the C. I. O. at this time confined its request to employeesat the Queens plant, the Company admits that its response wouldhave'.been the same if the request had applied to any oneor more ofits plantsin this area. MACK-INTERNATIONAL MOTOR TRUCK CORPORATION427On November 15, 1938, the A.Y. of L. entered into a contract withthe Company covering service employees at its six plants in the metro-politan area.The A. F. of L. contends that this contract consti-tutes a bar to this proceeding.The contract "pertains" to serviceemployees, but provides particularly for the protection of A. F. of L.members.This contract is the only contract which the Company hasevermade concerning these employees.The contract contains noclause of recognition of the A. F. of L. as bargaining agent.Thecontract has no termination date, but it is subject to cancellation on60 days' notice.The Company has bargained and conferred with theA. F. of L. and adjusted grievances for its members from the date ofthe contract to the time of the hearing, but has extended to all em-ployees all concessions granted to A. F. of L. members.A represeli-tative of the A. F. of L. testified at the hearing that although theA. F. of L.,presently claims to represent all employees in the six plants,it "has not claimed that it represents a majority of such employeesat this time."We find that the contract does not constitute a bar tothis proceeding.A statement prepared by the Regional Director and further oraltestimony received at the hearing disclose that the C. I. O. and the-A. F. of L. each represent a substantial number of employees em-ployed by the Company at the plants in question.44 The proposedunit in the original and first amendedpetition of the C I O. includedonly service employees in the Company'sQueensplantThe statement of the RegionalDirectordiscloses only evidence of membership among such employees.There are 245employees at this plant.The C. I. 0 submitted 154 applicationfor membershipcards, ofwhich 5 aredated 1937, 83 in February 1941, 42 in March 1941, and 24 undatedAllappear to bear genuine signatures,of which 138are nameson the Company'spay roll ofMarch 13, 1941.The A F. of L.submitted its membership roster and dues record ofMarch 13,1941, containing 56 names of employeesat theQueensplant.No signatureswere submittedOf the 56 names,45 were onthe Company's pay rollof March 13, 1941.There are30 duplicates among the nameson the C. I. O. cardsand the names on theA. F. of L. rosterOn the day before thehearing the C. I. O. amendedits petition to includewithin one unitall service employees at the six plants ofthe Company in the metropolitan area.At thehearing the C. I. O. furtheramended itspetition,designating six separateplant units.Thenumbers of employees at the several plants are as follows:At the Queens plant, 245 ; atthe Manhattan plant, 38 ; at the Bronxplant, 37 ; at the Brooklynplant, 32 ; atthe WhitePlainsplant, 16; and at theMineola plant,21.The presidentof the C. I. 0testified thathe had in hispossession in the hearing room application for membership cards signed byservice employees at five of the plants,as follows:168 at the Queens plant ; 16 at theBronx plant;20 at the Brooklynplant ; 30 atthe Manhattanplant ; and9 at the WhitePlains plant.The cards concerningwhich thistestimony was receivedwere not presentedto the TrialExaminer,nor did he request them.The names on the cards werenot checkedagainst anypay roll of the Company.The witnessfurther testified that the C. I. O. waspresentlyengaged in organizing the Mineolaplant, thatfive employees had been approached,but that thewitness did not know if any cards had been signedThe A. F. of L.did not come to the hearing preparedto prove itscurrent membershipamong employees in these six plants ofthe CompanyAt the closeof the hearingthe TrialExaminer read into the record an official report, dated December 28, 1938, from the businessrepresentativeof the A. F. of L. to the mainofficeatWashington, D C, reciting that onthe date namedthe A. F. of L.had a total of 206 members among service employees at thesix plants of the Company.The total number of service employees at the six plants at thetime of the hearing was 389. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that questions have arisen concerning the representationof employees of the Company at each of its six plants in the metro-politan area.IV.THE EFFECT OF THE QUESTIONS CONCERNINGREPRESENTATIONUPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Company,described in Section, I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States andtend to lead to labor disputes burdening and obstructingcommerceand the freeflow 'of commerce.V.THE APPROPRIATE UNITSThe C. I. 0. and the Companyagreethat the serviceemployees,-including machinists and their helpers, mechanics and their helpers,partsmen, welders, blacksmiths and their helpers, woodworkers,painters and their helpers, metalmen, porters, drivers, demonstrators,electricians, fendermen, shop clerks,maintenancemechanics, andwatchmen,excluding supervisors,office employees,salesmen,execu-tives, directors, superintendents, and foremen, employed at each ofthe six plants of the Company in the metropolitan area constituteseparate appropriate bargaining units.Subject to its contention thatthe contract of November 15, 1938, discussed above, is a bar to theholding of any election among such employees, the A. F. of L. con-cedes that such units are appropriate for bargaining.We find that the, service employees at each of the plants of theCompany in the Boroughs of Bronx, Brooklyn, Manhattan, and.Queens (New York City), at White Plains, New York, and at Mine-ola, New York, including machinists and their helpers, mechanics andtheir helpers, parts men, welders, blacksmiths and their helpers, wood-workers, painters and their helpers, metalmen, porters, drivers, dem-onstrators, electricians, fendermen, shop clerks,maintenanceme-chanics, and watchmen, but excluding supervisors, office employees,salesmen,executives, directors, superintendents,and foremen,consti-tute separate units appropriate for the purposes of collective bargain-ing and that said units will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation of employeesof the Company at each of its six plants in the metropolitan area MACK-INTERNATIONAL MOTOR TRUCK CORPORATION429can best be resolved by, and we shall accordingly direct, elections bysecret ballot.Those eligible to vote in the separate elections shallbe employees in the respective appropriate units who were employedduring the pay-roll period immediately preceding the date of ourDirection of Elections, subject to such limitation and additions as areset forth in the Direction of Elections.Upon the basis, of the above findings of fact and upon the entirerecord in the case,; the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Mack-International Motor Truck Corpora-tion, New York City, at its plants in the Boroughs of Bronx, Brooklyn,Manhattan, and Queens (New York City), at White 'Plains, NewYork, and at Mineola, New York, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.The service employees of Mack-International Motor Truck Cor-poration, New York City, including machinists and their helpers, me-chanics and their helpers, parts men, welders, blacksmiths and theirhelpers, woodworkers, painters and their helpers, metalmen, porters,drivers, demonstrators, electricians, fendermen, shop clerks, main-tenance mechanics, and watchmen, but excluding supervisors, officeemployees, salesmen, executives, director, superintendents, and fore-men, employed at each of its six plants in the Boroughs of Bronx,Brooklyn, Manhattan, and Queens (New York City), at White Plains,New York, and at Mineola, New York, constitute separate units ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Mack-In-ternationalMotor Truck Corporation, New York City, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Elec-tions, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the Na-tional Labor Regulations Board, and subject to rticle III, Section 9, 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDof said Rules and Regulations, among the service employees of Mack-International Motor Truck Corporation, New York -City, at each ofits six plants in the Boroughs of Bronx, Brooklyn, Manhattan, andQueens (New York City), at White Plains, New York, and at Mine-ola,New York, including machinists and their helpers, mechanicsand their helpers, parts men, welders, blacksmiths and their helpers,woodworkers, painters and their helpers, metalmen, porters, drivers,demonstrators, electricians, fendermen, shop clerks, maintenance me-chanics, and watchmen, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during that pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily'laid off, but excluding supervisors, office em-ployees, salesmen, executives directors, superintendents, foremen, andemployees who have since quit or been discharged for cause, to deter-mine whether said employees desire to be represented by AmalgamatedLocal 259, United Automobile Workers of Air erica, or by Automobile'Lodge No. 447, International Association of Machinists, for the pur-poses of collective bargaining, or by neither.